Title: From Benjamin Franklin to Ezra Stiles, 19 June 1764
From: Franklin, Benjamin
To: Stiles, Ezra


Reverend and dear Sir,
Philada. June 19. 1764
I sent you some time last Fall a Set of Chinese Prints, or rather Prints taken from Chinese Pictures, relating to the Culture of Silk in that Country. I hope they got to hand, tho” I have not heard of your Receiving them.
My Brother brought me from you, Æpinus’s Pieces. I thank you for your Care in returning them. He tells me you would like to have one of the new Prints of your Friend. As there are a few others in your Government, who do me the Honour to have some regard for me, and who perhaps I may never again have the Pleasure of visiting in any other Manner, I have taken the Liberty to trouble you with the Care of six of those Prints to be distributed agreable to the enclos’d List, as you have convenient Opportunity. They are said, in Point of Execution, to be extreamly well done. As to Likeness, there are different Opinions, as usual in such Cases. I send them roll’d in a Tin Case, as folding might damage them. With the sincerest Esteem, I am, Dear Sir, Your most obedient humble Servant
B Franklin
Revd. Mr. Stiles.
 
Endorsed: Recd June 1764 Ansd July 17 1764
 
List
Rev. Mr Stiles
Govr Ward

Mrs. Cath. Greene of Warwick
Dr. Babcock
Capt. Buckmaster
Mr. Lendall als[?] Lyndon
